Citation Nr: 1506755	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-05 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to a compensable evaluation for herpes simplex.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1987 to June 1988.

The case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction of the claim was subsequently transferred to the RO in Portland, Oregon. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is associated with the claims file. The Veteran submitted additional evidence along with a waiver of the RO's initial consideration. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file that contains additional VA treatment records, the aforementioned hearing transcript, and documents that are duplicative of those contained in the paper claims file or irrelevant to the issue on appeal.  A review of the Veterans Benefits Management System (VBMS) reveals an October 2014 report of general contact with the Veteran in which he reported an intent to submit additional evidence pertinent to his appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in February 2013 to ascertain the severity and manifestations of his service-connected herpes simplex.  However, during the June 2014 hearing, the Veteran and his representative seemed to challenge the adequacy of the examination.  In particular, the Veteran testified that his herpes simplex was asymptomatic when he was examined and that his disability has spread since that time.

When there is a history of remission and recurrence of a disability, VA is required to attempt to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).   Moreover, the when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Given that the Veteran has not been afforded a VA examination during an active period of his herpes simplex and has alleged that his symptoms have worsened since the last examination, the Board finds that an additional examination would be helpful in ascertaining the severity and any additional manifestations of the Veteran's herpes simplex. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his herpes simplex.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the South Texas Healthcare System dated since February 2009 and Southern Oregon Rehabilitation Center and Clinics dated since February 2014.

In addition, the AOJ should ensure that any records submitted by the Veteran in CD format are printed and associated with the claims file or VBMS. 

2.  After completing the foregoing development, the Veteran should be afforded a VA examination during an active phase of his service-connected herpes simplex to ascertain the current severity and manifestations of his disability.  The AOJ should contact the Veteran to coordinate the examination for a time when symptoms of the herpes simplex are present.  All efforts to schedule the Veteran for an examination during an active period should be documented in the Veteran's claims file. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and lay assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should report all signs and symptoms necessary for evaluating the Veteran's herpes simplex under the rating criteria.  

a) In particular, he or she should specify the location and extent of the herpes simplex in terms of percentage of the body affected, percentage of exposed areas affected, and the frequency that systemic therapy, such as corticosteroids or immunosuppressive drugs, have been required during the past 12-months.  The medications used to treat the disease should be identified as topical, immunosuppressive, or corticosteroid.  

b) The examiner should consider the Veteran's assertion that his herpes simplex affects his forehead, nares and sinus cavity, lips, chin and neck.  He or she should address whether the herpes simplex involves any characteristics of disfigurement of the head, face and neck and describe the nature and extent of any such disfigurement.

c) The examiner should assess and discuss any additional manifestations associated with herpes simplex other than those affecting the skin.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

4.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




